Title: To Thomas Jefferson from Zachariah Loreilhe, 22 September 1787
From: Loreilhe, Zachariah
To: Jefferson, Thomas


Bordeaux, 22 Sep. 1787. Acknowledges TJ’s letter of 9 Sep., which arrived only the day before, since it was addressed to L’Orient; will use the information therein as TJ requested. Has gone to Bordeaux on business for Barclay and will remain there and at Bergerac until he hears from Barclay. Tenders his services, at Barclay’s suggestion in the “affair of the disputed Inssurance bettween Messrs. Geraud & Rolland of Amsterdam and Mr. Barclay as Consul General”; is willing to go to Amsterdam if his going would bring the matter to a speedy conclusion.
